Citation Nr: 1445481	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  08-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for joint pain, to include hands/fingers, knees, and feet.  

3.  Entitlement to service connection for low back disability.  

4.  Entitlement to service connection for neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969, which includes service in the Republic of Vietnam.  He received the Bronze Star Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from March and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the March 2007 decision, the RO denied entitlement to service connection for back pain, cervical radiculopathy, and joint pain.  In the May 2007 decision, the RO denied entitlement to service connection for bilateral hearing loss.

Informal hearing conferences with a Decision Review Officer (DRO) were conducted in February and November 2008 and reports of those conferences have been associated with the Veteran's claims folder.

In February 2008 and March 2009, the RO granted service connection for hearing loss in each ear and assigned an initial noncompensable disability rating, effective June 29, 2006.  The Veteran has continued his appeal for an initial compensable rating.

The Veteran testified before the undersigned at an April 2012 hearing at the RO (Board hearing).  

In September 2012 and January 2014, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a bilateral neurologic disability of the upper and lower extremities, and the Board had remanded this issue in September 2012 for further development.  In March 2013, the Appeals Management Center (AMC) granted service connection for bilateral peripheral neuropathy of the upper and lower extremities, and thereby resolved the appeal as to that issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for joint pain, low back disability, and neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has level II hearing in right ear and, at worst, left III hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85 (Tables VI, VIA and VII, Diagnostic Code 6100), 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As this appeal arises from disagreement with the initial evaluation following the grant of service connection, additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records.  The Veteran has not identified any other treatment or any outstanding treatment records relevant to the bilateral hearing loss disability.  

Additionally, the Veteran was provided VA examinations and/or audiogram testing in July 2007, November 2008, and January and October 2012 to assess the severity of his bilateral hearing loss.  

In addition to providing objective test results, the November 2008 and October 2012 VA examiners noted the Veteran's complaints, his reported service and medical history, assessed the severity of the hearing loss, and discussed the types of situations where his hearing loss would impact him the most, as well as the effects his hearing loss would have on occupation and daily activities.  Therefore, the examiner fully considered the functional effects of the disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

There is no indication that his hearing loss has worsened since the October 2012 VA examination.  As such, the Board finds that there is no basis to obtain another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring a new examination). 

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in September 2012 and January 2014, when it was remanded for additional development.  In accordance with the remand instructions, all VA treatment records, including a January 2012 audiogram and February 2012 audiology consultation report, were obtained and associated with the claims file, the October 2012 VA audiologic examination was provided, and a supplemental statement of the case was issued, most recently in July 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2013).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2013).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Upon VA examination in July 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
25
40
23
LEFT
10
10
15
35
18

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.

A VA audiologic examination conducted in November 2008 revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
25
45
24
LEFT
10
15
20
40
21

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  

During a VA audiologic evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
35
55
26
LEFT
5
15
40
55
29

Speech audiometry revealed speech recognition ability of 88 percent bilaterally.  

Finally, during a VA audiologic examination in October 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
40
55
29
LEFT
10
15
40
45
28

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 94 percent in the left ear.  

A February 2012 VA audiology consultation for hearing aids indicated that an audiogram revealed the same results as the January 2012 audiogram.  Also of record are audiograms taken during employment physicals from January 1984 through January 2005.  The Board notes that speech audiometry was never recorded, the pure tone threshold averages were never greater than those noted above at each VA examination, and exceptional patterns of hearing impairment were not found.  

With respect to the right ear, the greatest pure tone threshold average was 29 decibels, obtained at the October 2012 VA examination, where a speech recognition score of 90 percent was recorded.  This translates to Level II hearing impairment for the right ear under Table VI.  Even if the greatest pure tone threshold average was used with the lowest speech recognition score of record, which is 84, obtained at the November 2008 VA examination, this would still translate to Level II hearing impairment for the right ear.     

With respect to the left ear, the greatest pure tone threshold average was 29 decibels, obtained during the January 2012 audiogram, where a speech recognition score of 88 percent was recorded.  This translates to Level II hearing impairment under Table VI for the left ear.  Even if the greatest pure tone threshold average was used with the lowest speech recognition score of record, which is 80, obtained at the November 2008 VA examination, this translates to Level III hearing impairment for the left ear.  

Level II hearing impairment in one ear and Level III impairment in the other warrants a noncompensable or zero percent rating under the applicable criteria.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  Accordingly, an increased schedular rating is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2013), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's hearing loss.  The Veteran's hearing loss is manifested by a loss of hearing acuity and the rating criteria are based specifically on such a loss.  38 C.F.R. § 4.85.  It was noted at the November 2008 and October 2012 VA examination as well as at the Board hearing that the Veteran had difficulty hearing voices and certain tones in the presence of background noise.  This manifestation of loss of acuity is specifically contemplated in the rating criteria, which is based on the level of auditory acuity present.  His disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

The Veteran has not reported that he is unemployed or that service-connected bilateral hearing loss causes him to be unemployable.  In fact, he reported during the Board hearing that he did not at that point think hearing loss rendered him unemployable.  There is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

In the January 2014 VA examination, the Board requested that a VA opinion be obtained regarding the etiology of the claimed joint pain, low back disability, and neck disability.  The examiner was specifically asked to provide an opinion for each joint disability of the hand/fingers, knees, feet, back, and neck, and was asked to specifically comment on the positive opinions of the Veteran's private treatment providers outlined in the remand.  However, the March 2014 opinion obtained pursuant to the Board remand was not responsive to the remand requests.  

Regarding the hands/fingers, the examiner only noted the arthritis in the left thumb despite multiple treatment records indicating osteoarthritis of the hands.  Moreover, the examiner's rationale for the negative opinion regarding the hands/fingers and the knees relied solely on the lack of a diagnosis or treatment during service.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Moreover, the examiner failed to consider the positive opinions provided by the Veteran's treating private providers as explicitly requested in the Board remand.  As the Board's January 2014 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested opinions must be provided.

The Board requests that all outstanding records of ongoing VA treatment be obtained, including those created since March 2014.  

Finally, the Veteran has received consistent private treatment at East Cooper Family Practice and records of this treatment have been obtained through January 2011.  Upon remand, the Board requests that all outstanding records of private treatment, if any, be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including with East Cooper Family Practice.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above requested development has been completed, forward the file to the VA examiner who provided the March 2014 VA opinion, if available, to obtain clarification and opinions as requested.  If the same examiner is unavailable, a new VA opinion must be obtained from a qualified physician.  

For each current low back disability, neck disability, hand/finger disability, knee disability, and foot disability identified (i.e. any such disabilities diagnosed since June 2006), the opinion provider shall answer the following question:
Is it at least as likely as not (50 percent probability or more) that the current low back disability, neck disability, hand/finger disability, knee disability, and foot disability had its clinical onset in service, had its clinical onset in the year immediately following service (with respect to any arthritis), is related to the Veteran's reported back pain in service, is related to his combat-related duties in service, is related to his presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the opinion provider must specifically acknowledge and comment on all low back, neck, hand/finger, knee, and foot disabilities diagnosed since June 2006, the Veteran's report of back pain in service (see the August 2006 VA Form 21-4138), his reported duties in service (including digging fox holes, building bunkers, participating in long marches while carrying heavy equipment, and carrying the bodies of injured and deceased service members), his presumed exposure to herbicides in service, and the May 2007 and September and October 2010 opinions from J. Roger Rowe, M.D., Katherine C. Lundy, PhD, FNP, and John Rowe, Jr., MD.  For purposes of the above opinions, the opinion provider shall presume that the Veteran's reports of his combat duties in service and his reports of any low back, neck, or joint symptoms in service are accurate.  The examiner must explicitly discuss each of the above in the provided etiology opinions.  

The opinion provider must provide reasons for each opinion given. 

The opinion provider is advised that the Veteran is competent to report his duties in service, symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


